Detailed Action




Claims 1-20 were pending in this application.
Claims 1-3, 5-11, 13-18 and 20 have been amended.
Claims 21-24 are newly added.
Claims 1-24 now are pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 9/13/2021 have been considered fully and are persuasive.  The rejection of claims 1-20 has been withdrawn.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 now have been amended to incorporate claim limitations concerning determining if a profile exists on the local computing device that is associated with the locally executing application; and then only one of: selecting an existing profile for use by the local computing device only if the existing profile on the local computing device is determined to be associated with the locally executing application, or performing the following if no existing profile on the local computing device is determined to be associated with the locally executing application: […] receiving, by the one or more processors of the local computing device from the remote server or the one or more additional remote computing devices, a new profile.  The nearest prior art found was Laribi, et al., U.S. Patent Application Publication No. US 2013/0297802 A1 (hereinafter Laribi), in view of Nair, et al., U.S. Patent Application Publication No. US 2013/0128729 (hereinafter Nair), and further in view of Saleh, et al., U.S. Patent Application Publication No. US 2018/0040097 A1 (hereinafter Saleh).  However, Laribi in view of Nair and Saleh would not disclose determining if a profile exists on the local computing device that is associated with the locally executing application; and then only one of: selecting an existing profile for use by the local computing device only if the existing profile on the local computing device is determined to be associated with the locally executing application, or performing the following if no existing profile on the local computing device is determined to be associated with the locally executing application: […] receiving, by the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448